Name: 81/961/EEC: Council Decision of 9 November 1981 appointing a member of the Management Board of the European Centre for the Development of Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-09

 Avis juridique important|31981D096181/961/EEC: Council Decision of 9 November 1981 appointing a member of the Management Board of the European Centre for the Development of Vocational Training Official Journal L 354 , 09/12/1981 P. 0021 - 0021+++++( 1 ) OJ NO L 39 , 13 . 2 . 1975 , P . 1 . COUNCIL DECISION OF 9 NOVEMBER 1981 APPOINTING A MEMBER OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ( 81/961/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 337/75 OF 10 FEBRUARY 1975 ON THE CREATION OF A EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ( 1 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 JANUARY 1979 APPOINTING THE MEMBERS OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE PERIOD ENDING 14 JANUARY 1982 , WHEREAS A MEMBER'S SEAT ON THE MANAGEMENT BOARD OF THE ABOVE CENTRE IN THE GOVERNMENT REPRESENTATIVES' CATEGORY HAS BECOME VACANT AS A RESULT OF THE RESIGNATION OF MR DUCRAY , OF WHICH THE COUNCIL WAS INFORMED ON 23 OCTOBER 1981 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 23 OCTOBER 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR ANDRE RAMOFF IS HEREBY APPOINTED A MEMBER OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING TO REPLACE MR DUCRAY FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 14 JANUARY 1982 . DONE AT BRUSSELS , 9 NOVEMBER 1981 . FOR THE COUNCIL THE PRESIDENT K . BAKER